Citation Nr: 1214550	
Decision Date: 04/20/12    Archive Date: 04/27/12

DOCKET NO.  05-04 101	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to an increased rating for status post cervical discectomy and fusion with traumatic arthritis and degenerative disk disease with spondylosis, C5-6 and C6-7, evaluated as 20 percent disabling prior to July 1, 2004, 100 percent from July 1, 2004 to August 31, 2004 for convalescence, 20 percent from September 1, 2004 to October 26, 2010, and 30 percent from October 27, 2010.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

B. Berry, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1973 to October 1993.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in July 2004 by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The Veteran testified during a hearing before the undersigned Veterans Law Judge in May 2005.  A transcript of the hearing is of record.

The Board remanded this matter in March 2007 and September 2010 to obtain a VA examination and opinion.    After providing the Veteran with a VA examination, the RO continued the denial of the claim as reflected in the January 2012 supplemental statement of the case (SSOC) and returned this matter to the Board for further appellate consideration.  As will be discussed in the remand section below, the Board finds that there has not been substantial compliance with the prior remand directives.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, after a careful review of the record, the Board finds that another remand is necessary prior to adjudicating the issue on appeal.  

The Board remanded this issue in September 2010 to determine the current severity of the Veteran's service-connected cervical spine disorder and to determine what specific nerve groups were affected by the bilateral cervical radiculopathy that was observed by imaging in the October 2009 VA examination.   The VA examiner in October 2010 noted that the Veteran had decreased sensation in the medial forearm and the thumb and general weakness in his left arm.  He ordered an electromyography and nerve conduction study (EMG) for clarification.  A January 2012 addendum by a nurse practitioner noted that she reviewed the claims file including the previous VA examination and the EMG of December 2010 and noted that there was no evidence to suggest or support neurological impairment associated with the cervical spine.  The Board notes that the October 2009 VA examiner noted that there was imaging evidence of bilateral cervical radiculopathy and the September 2010 Board remand specifically requested that the examiner address what nerve groups were affected by the bilateral cervical radiculopathy.  The October 2011 VA examiner and the nurse practitioner in the January 2012 addendum did not discuss the imaging referenced by the VA examiner in October 2009.  Furthermore, the examiner in January 2012, that provided the opinion that there was no evidence of radiculopathy, did not reconcile this determination with the diagnosis of imaging evidence of bilateral cervical radiculopathy in the October 2009 VA examination report.  Therefore, the Board finds that another VA examination is necessary to adequately address the Board's remand directive in September 2010.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (remand by the Court or the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders). 

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination of the spine to determine the nature and current level of severity of his service-connected status post cervical discectomy and fusion with traumatic arthritis and degenerative disk disease with spondylosis, C5-6 and C6-7.   The claims file must be made available to and reviewed by the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests that are deemed necessary for an accurate assessment must be conducted.  The examiner must record all pertinent medical complaints, symptoms and clinical findings in detail.  

The examiner should also identify any neurological impairment(s) associated with the Veteran's cervical spine disability and describe any symptoms and functional limitations associated with such impairment(s).  Any radiculopathy of the extremities should be described in detail, with the affected nerves, or those seemingly affected, identified, and the impairment for each such nerve characterized as slight, moderate, moderately severe, severe, or complete paralysis.  

In determining whether the Veteran has any neurological impairments associated with the Veteran's cervical spine disability the examiner is asked to review the imaging referenced in the October 2009 VA examination diagnosed as imaging evidence of bilateral cervical radiculopathy.  If that imaging is not available, then provide the Veteran with another one.  The examiner also must reconcile his or her determination of whether there is any neurological impairment with that of the October 2009 VA examiner.

A complete explanation for all opinions should be provided.  

2. Upon completion of the foregoing, readjudicate the Veteran's claim based on a review of the entire evidentiary record.  If the benefit sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case and the opportunity to respond thereto.  Thereafter, subject to current appellate procedure, the case should be returned to the Board for further consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


